Citation Nr: 0331682	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  98-03 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a left hand 
disorder.

3.  Entitlement to service connection for a bilateral wrist 
disorder.  

4.  Entitlement to service connection for chronic right ear 
otitis media and otitis externa.  

5.  Entitlement to service connection for an eye disorder.  

6.  Entitlement to a compensable disability rating for low 
back pain.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1968 to March 
1974 and from April 1974 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and September 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

The Board issued a decision in September 2002 in which it, 
among other things, denied service connection for each of the 
first four claims listed above.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to VA's motion, the Court vacated and 
remanded that portion of the Board decision that denied the 
four service connection claims.  By letter dated in July 
2003, the Board advised the veteran and his representative 
that there was additional time in which to supplement the 
evidence and argument before the Board.  The responses 
received from the veteran in August 2003 and from his 
representative received in October 2003 have been associated 
with the claims folder.  The case is again ready for 
appellate review.  

Also in the September 2002 decision, the Board deferred 
action on the claims for service connection for an eye 
disorder and for a compensable disability rating for low back 
pain.  These claims are addressed in this Board action as 
well.  

REMAND

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the statute expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  Specifically, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id. 

As discussed in VA's motion to the Court, review of the 
claims folder fails to reveal notice from the RO to the 
veteran that complies with VCAA requirements.  In fact, there 
is no evidence of letter from the RO that attempts to advise 
the veteran of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Board emphasizes that the notice requirements of 
the VCAA apply equally to the claims deferred by the Board, 
as well as to the four issues that were appealed to the 
Court.  

With respect to VCAA notice, the Board notes that, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
U.S. Court of Appeals for the Federal Circuit (Court of 
Appeals) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  As discussed above, there is no 
VCAA letter from the RO to the veteran in this case.  
However, on remand, the RO should take care to ensure that, 
in providing VCAA notice, the veteran is properly advised 
that a full year is allowed for response.

In the September 2002 decision, the Board noted that it was 
going to obtain additional evidence with respect to the claim 
for service connection for an eye disorder pursuant to the 
authority granted in 38 C.F.R. § 19.9(a)(2).  It requested a 
medical examination with an opinion as to the nature of any 
eye disorder present and its relationship to the veteran's 
period of service or any service-connected disability.  
However, before the development was undertaken, the Court of 
Appeals invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent 
with 38 U.S.C.A. § 7104.  See Disabled American Veterans, 
supra.  Accordingly, additional development of evidence is 
now accomplished through the RO.  Thus, a remand is required.

Also in the September 2002 decision, the Board deferred 
action on the claim for a compensable disability rating for 
service-connected low back pain.  In the same decision, the 
Board granted service connection for degenerative disc 
disease (DDD) of the thoracolumbar spine.  Review of the 
claims folder shows that the RO has not yet had the 
opportunity to address the appropriate evaluation for DDD of 
the thoracolumbar spine, to include the question of whether 
it is most appropriately evaluated in conjunction with the 
service-connected low back pain.  The RO's action on this 
matter will most likely have a significant impact on the 
issue currently before the Board.  Claims that are so related 
to each other should not be subject to piecemeal decision-
making or appellate litigation.  See Smith v. Gober, 236 F.3d 
1370 (Fed. Cir. 2001); Parker v. Brown, 7 Vet. App. 116 
(1994).   Therefore, the Board defers appellate consideration 
on the issue of entitlement to a compensable disability 
rating for low back pain pending the RO's evaluation of the 
recently awarded service connection for DDD of the 
thoracolumbar spine.  

Finally, the Board notes that in August 2003, the veteran 
submitted additional evidence to the Board following the 
return of the case from the Court.  On remand, the RO must 
readjudicate each issue on appeal, to include consideration 
of this evidence submitted by the veteran, as well as any 
other evidence received or secured since the RO's last 
supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take steps to comply 
with the VCAA, to include notify the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  This notice must be provided 
with respect to each of the following 
issues: entitlement to service connection 
for a bilateral knee disorder, a left 
hand disorder, a bilateral wrist 
disorder, chronic right ear otitis media 
and otitis externa, and an eye disorder, 
and entitlement to a compensable 
disability rating for low back pain.  The 
RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  It should allow the 
appropriate time period for response.

2.  The RO should arrange for the veteran 
to be scheduled for an ophthalmology 
examination to determine the nature and 
etiology of any eye disorder present.  
All indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  Send the claims folder to the 
examiner for review.  The examiner is 
asked to diagnose all eye disorders shown 
on examination.  Based on examination and 
review of the claims folder, the examiner 
should offer any opinion, for each 
disorder present, as to whether it is as 
likely as not related to service or a 
service-connected disability.  The 
examiner is advised that service 
connection has been established for 
diabetes mellitus.  If the examiner is 
unable to provide the requested opinion, 
the report should so state.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  The RO should establish a disability 
evaluation for DDD of the thoracolumbar 
spine, for which the Board established 
service connection in its September 2002 
decision.  

5.  After completing any additional 
necessary development, the RO should 
readjudicate each of the issues on 
appeal.  If the disposition of any issue 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


